Case 2:19-cv-10714-PA-AFM Document 36 Filed 12/08/20 Page 1 of 1 Page ID #:147


 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10   DANIELLE MARTIN-JENSEN,                       CV 19-10714 PA (AFMx)
11                 Plaintiff,                      JUDGMENT
12          v.
13   SESLOC FEDERAL CREDIT UNION,
     et al.,
14
                   Defendants.
15
16
17         Pursuant to the Court’s December 8, 2020 Minute Order dismissing this action for
18   lack of prosecution and failure to comply with the Court’s Order,
19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
20   dismissed without prejudice.
21
22   DATED: December 8, 2020                          _________________________________
                                                                 Percy Anderson
23                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
